t c memo united_states tax_court robert patrick day petitioner v commissioner of internal revenue respondent docket no filed date robert patrick day pro_se tracy anagnost martinez for respondent memorandum findings_of_fact and opinion parr judge this case is before the court on a petition for a redetermination of a notice_of_determination concerning worker classification under sec_7436 ‘section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - the issues for decision are whether the individuals the drivers who drove petitioner's trucks’ during were employees of petitioner or independent contractors we hold they were employees whether petitioner is eligible for relief provided to employers by sec_530 of the revenue act of publaw_95_600 92_stat_2763 sec_530 we hold he is not findings_of_fact at the time the petition in this case was filed petitioner resided in mazeppa minnesota during petitioner owned or leased five or six trucks and operated a sole_proprietorship called dayline trucking the company petitioner's business consisted of hauling freight mainly between north dakota and texas and to the east coast petitioner recruited drivers to operate his trucks through newspaper advertisements and by word of mouth usually at the time he hired a driver petitioner already had contracted with a broker or a shipper for a load to be transported to a particular destination every driver that petitioner hired held a commercial license to operate a truck and had performed satisfactorily on a short test drive conducted by petitioner in a trucking rig is made up of a tractor and a semitrailer for convenience and to avoid confusion of petitioner's vehicles with an agricultural implement we refer to the tractors and semitrailers in this case as trucks the year at issue petitioner had drivers who operated his vehicles petitioner had the right to discharge the drivers and the drivers had the right to quit at any time during the year at issue most of the drivers worked only a few months for petitioner the driver chose the route to take between the point where he engaged the load and the destination point and also which hours he would drive and rest if the driver delivered the load late the company not the driver was liable for any penalties petitioner required the drivers to call him daily while they were on the road to inform him of their progress so that he could arrange timely loads near the delivery points for the drivers to haul on the return trips petitioner provided each driver with a cellular telephone for that purpose and petitioner paid the expense of these telephone calls on the occasions that a driver delivered a load to a place where petitioner had not been able to arrange a return load the driver would try to find a load by contacting a broker or by consulting the load board at a truck stop on these occasions the driver would call petitioner for approval of the terms of the haul before engaging the load the contract for the transportation of the freight always was between the company and the broker the contract was never between the driver and the q4e- broker the driver was never paid for the time spent locating a return load and the driver was always responsible for his own living_expenses while on the road almost without exception the drivers slept in the trucks rather than in motels petitioner paid the driver sec_25 cents per mile for driving a truck hauling a load whether the driver or petitioner arranged for the load and usually cents per mile for driving a truck pulling an empty semitrailer some shipments were required to be off-loaded upon delivery in these instances petitioner allowed the driver dollar_figure to dollar_figure to hire a lumper to perform the offloading however if a driver preferred to do the work himself the driver would be paid the lumper's fee petitioner paid the acquisition and maintenance_costs of the trucks and all operating_expenses including insurance fuel oil repairs tolls and scale charges the drivers provided their commercial driver's licenses and carried their own mechanic's tools which they used occasionally to make minor repairs to the trucks eg replace a burned-out flasher or fuse while in transit if a truck required a repair that prevented the operation of the vehicle eg a tire blowout the driver would turn the truck over to a professional truck mechanic for the repair work in these instances petitioner would authorize the repair over the telephone if a truck had a mechanical problem that did not - prevent its operation the driver would inform petitioner of the problem and petitioner would decide whether to have the truck repaired while in transit or after the truck returned to petitioner's place of business in either event petitioner paid for the repair if the truck was involved in an accident the company was liable for any loss not paid_by insurance for the damage to the trucking rig or freight the driver was responsible for the payment of fines imposed for driving violations drivers were provided a comcheck to pay expenses_incurred while hauling the freight a comcheck has a number code that the driver submits at truck stops to pay for fuel oil and other necessary expenditures the driver may also use the comcheck to draw cash advances and to pay for personal items such as food at the end of the run the driver reconciled the sum of the cash advances and the amounts spent on personal items against the amount earned for driving the truck then either petitioner paid the driver the balance owed or the driver repaid petitioner the amount overdrawn if a driver submitted incomplete records to petitioner for the miles driven the loads hauled and expenses_incurred petitioner charged the driver dollar_figure to dollar_figure to complete the paperwork -- - for employment_tax purposes petitioner treated all the drivers as independent contractors rather than as employees and issued every driver a form_1099 instead of a form_w-2 most of the drivers working for petitioner considered themselves to be employees but some considered themselves independent contractors opinion issue l whether the drivers are employees or independent contractors respondent determined that for employment_tax purposes the drivers of petitioner's trucks during were employees not independent contractors relying mainly on his own previous experiences as a driver and his interpretation of a state multiple-factor test petitioner asserts that the drivers of his trucks were independent contractors respondent's determinations of fact are presumptively correct and petitioner bears the burden of proving by a preponderance_of_the_evidence that those determinations are erroneous see rule a 290_us_111 975_f2d_534 8th cir affg in part and revg in part tcmemo_1991_140 -for convenience we use the term employment_tax to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax withholdings secs and see henry randolph consulting v commissioner t cc 1n - j- these general principles apply to the commissioner's determination that a taxpayer's workers are employees see 77_f3d_236 8th cir 545_f2d_1144 8th cir see also 478_f2d_575 8th cir the issue of whether an employer- employee relationship exists for purposes of employment_taxes has generally been held to be one of fact for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 accord sec_3306 the regulations provide that generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by --- - the work and not as to the means and methods for accomplishing the result he is an independent_contractor x sec_31_3121_d_-1 -1 b employment_tax regs the regulations provide a summary of the principles of the common_law intended as an initial guide for the employer- employee determination rather than a workable test complete in itself for determining whether an employer-employee relationship exists 397_us_179 see also 900_f2d_49 5th cir in re mcatee bankr n d iowa in 503_f2d_423 2d cir the court_of_appeals for the second circuit distilled the following seven factors for determining whether an employer-employee relationship exists the avis test from the supreme court's decisions in 332_us_126 and 331_us_704 if the person receiving the benefit of a service has the right to control the manner in which the service is performed the person rendering the service may be an employee if a person rendering a service has a substantial investment in his own tools or equipment he may be an independent_contractor if a person performing a service undertakes a substantial cost for example by employing and paying his own laborers he may be an independent_contractor if a person performing a service --- - has an opportunity to profit depending on his management skill he may be an independent_contractor if a service rendered requires a special skill the person rendering it may be an independent_contractor if the relationship between a person rendering a service and the person receiving it is permanent it may be an employment relationship if a person rendering a service works in the course of the recipient's business rather than in some ancillary capacity he may be an employee the court_of_appeals for the highth circuit the court to which any appeal in this case would lie has adopted the avis test see 753_f2d_712 8th cir in re mcatee supra pincite the list of factors in the avis test 1s not exhaustive or exclusive see breaux daigle inc v united_states supra pincite avis rent a car system inc v united_states supra pincite n in re mcatee supra pincite- determination of whether individuals are employees for the purpose of employment_taxes depends upon the totality of their circumstances and no single consideration governs see avis rent a car system inc v united_states supra pincite 388_f2d_74 8th cir although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment in order to accomplish the -- - remedial purposes of the legislation involved breaux daigle inc v united_states supra pincite see also united_states v silk supra pincite as the federal social_security legislation is an attack on recognized evilss in our national economy a constricted interpretation of the phrasing by the courts would not comport with its purpose applying these criteria to the facts and circumstances of the present case we conclude that during the year at issue petitioner's drivers were employees petitioner's right to control the absence of need to control should not be confused with the absence of right to control 349_f2d_644 9th cir the degree of control necessary to find employee status varies with the nature of the services provided by the worker see united_states v w m webb inc supra pincite breaux daigle inc v united_states supra pincite azad v united_states supra pincite mcguire v united_states supra pincite the right to control contemplated by the regulations relevant here and the common_law as an incident of employment requires only such supervision as the nature of the work requires it is not necessary that the purported employer 'stand over the employee and direct every move that he makes ' 64_tc_974 quoting 76_fsupp_627 eh d s c in this case the drivers were required to deliver the loads to a certain place at a certain time and the drivers chose the routes and the speeds that would take them to that destination point by that time petitioner was not in the cabs of the trucks supervising every movement of the drivers directing which routes to take or controlling the speeds at which to drive nor did he control which hours the drivers drove or rested petitioner did not direct the intimate details of the drivers' work because the drivers' work requires little supervision though petitioner was not required to supervise closely the drivers hour by hour the right to control was not lacking see air terminal cab inc v united_states f 2d pincite petitioner exercised control by requiring the drivers to call him daily on the cellular phones which he provided to inform him of their locations and progress petitioner controlled which loads the drivers would haul and the prices charged for the transportation of those loads petitioner determined whether repairs to the trucks should be performed on the road or deferred until the driver returned the truck to petitioner's business location on this record petitioner exercised the necessary control_over the drivers' activities consistent with an employer-employee relationship see avis rent a car systems inc v united_states f 2d pincite air terminal cab inc v united_states supra pincite frische v commissioner tcmemo_2000_237 in re mcatee bankr pincite while truck drivers had some discretion as to route chosen to get to particular destination drivers were obligated to follow directions of employer as to where and when to transport various loads substantial investment the fact that a worker provides his or her own tools generally indicates independent_contractor status see united sates v silk u s pincite breaux daigle inc v united_states supra pincite the drivers had a small investment in their mechanic's tools which were incidental to their service of driving the truck and their commercial driver's licenses although the drivers incurred some cost in their hand tools and in obtaining and maintaining their commercial driver's licenses the amount of each driver's investment is insignificant in comparison to petitioner's substantial investment to acquire and maintain his five or six trucks see in re mcatee supra pincite see also united sates v silk supra value of the workers' tools was so minimal that this factor was not of great weight breaux daigle inc v united_states supra same most importantly the drivers had no investment in the trucking equipment ie the tractors and the semitrailers see avis rent a car system inc v united_states supra pincite cf 998_f2d_330 5th cir welders were found to be independent contractors partly because welders invested average of dollar_figure each in welding equipment furthermore the drivers undertook none of the costs of operating the trucks or transporting the freight petitioner paid for all repair expenses and maintenance_costs on the trucks and all operating_expenses including insurance fuel oil repairs tolls and scale charges cf 156_f3d_13 lst cir independent_contractor owner-operators of trucks bear cost of owning and insuring their own trucks and cover fuel repair and tax expenses stemming from operation of those vehicles the relatively minor investment by the drivers and the substantial investment by petitioner support a finding that the drivers were petitioner's employees substantial costs incurred by drivers the drivers in this case did not incur any substantial costs the drivers paid their own living_expenses while on the road however expenditures on personal items are not costs relevant to this factor occasionally the driver hired a lumper to unload a semitrailer however the lumper's fee was paid_by petitioner not the driver petitioner's argument regarding the lumpers is considered thoroughly in the discussion of the next factor this factor does not support a finding that the drivers were independent contractors ability to profit by management skills in considering whether the drivers had an opportunity to profit we also consider whether they were at risk of loss see united_states v silk supra pincite the drivers had a limited ability to profit by their own management skills drivers were paid_by the mile therefore to maximize his earnings a driver had to rely on his own knowledge of traffic patterns and road conditions his ability to read a map and his ability to anticipate the need for an alternate route however the ability to read a map and choose a guicker route does not constitute a management skill the execution of this duty is only evidence of efficient and hard-working employees see in re mcatee supra pincite i nitiative not efficiency determines independence 814_f2d_1042 5th cir the drivers' energy care and judgment may have conserved the equipment and increased their earnings but petitioner was the director of their activities in this case the drivers were dependent primarily upon petitioner's ability to locate loads for them to haul with his trucks if petitioner failed to locate a return load the drivers would attempt to arrange one through a broker or the load -- - board at a truck stop however the terms and the acceptance of the contract were petitioner's domain the drivers were unable to exert initiative in any of the major components open to initiative 1ie advertising pricing and choice of clients see brock v mr w fireworks inc supra 527_f2d_1308 5th cir the drivers were not allowed the initiative and did not have the independence or the decision-making authority normally associated with an independent_contractor finally petitioner argues that the drivers had an opportunity to profit through the use of their management skills in unloading the trucks petitioner's argument is that the driver could choose to hire a lumper to unload the truck or the driver could profit by unloading the truck himself we disagree unloading a truck to earn a lumper's fee is not profiting by management skill see united_states v silk supra pincite furthermore if a driver hired a lumper instead of unloading the truck himself he did not incur a loss through mismanagement the lumper's fee was provided by petitioner not by the driver therefore a driver who hired a lumper incurred an opportunity cost not an out-of-pocket_expense because the drivers were paid_by the mile they had no real risk of loss one driver appearing as respondent's witness testified that when he chose an alternate route which required -- - payment of higher tolls petitioner charged him for the extra expense we do not find this instance of a driver's liability for the extra toll charges supportive of petitioner's assertion that his drivers were independent contractors charging an employee for losses caused by the employee is not incompatible with employee status see gierek v commissioner tcmemo_1993_642 employee stockbroker charged for substantial trading loss errors butchko v commissioner tcmemo_1978_209 racetrack teller's cash register shortages characterized as employee business_expenses and deductible only as itemized_deductions affd 638_f2d_1214 9th cir this factor supports respondent's determination that the drivers were employees special skill although the court recognizes that driving a truck requires skill we do not think that it is the type of skill envisioned by the court_of_appeals for the second circuit in deciding 503_f2d_423 2d cir see in re mcatee bankr pincite rather the special skill pertains to services that are outside of the ordinary course of petitioner's business see id mchaughlin v seafood inc 861_f2d_450 5th cir the workers were not specialists called in to solve a problem but laborers who performed the essential everyday chores of their employer's operation in this case the services provided by the drivers were an essential and normal part of petitioner's regular business see in re mcatee supra pincite this factor supports a finding that the drivers were petitioner's employees permanency of the relationship generally the drivers worked for petitioner for a short time a transitory work relationship may point toward independent_contractor status see 161_f3d_299 5th cir however if the workers work in the course of the employer's trade_or_business that they do not work regularly is not significant see united_states v silk u s pincite see also avis rent a car system v united_states supra pincite transients may be employees kelly v commissioner tcmemo_1999_140 working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor in considering the permanency of the relationship we must also consider petitioner's right to discharge the drivers and the drivers' right to quit at any time usually the right to discharge a worker and the worker's right to quit at any time indicates an employer-employee relationship see united_states v w m webb inc u s pincite 'the right to discharge is also an important factor indicating that the person possessing that right is an employer ' quoting sec_31 d -l1 c -- - employment_tax regs breaux daigle inc v united_states f 2d pincite same air terminal cab inc v united_states f 2d pincite although most of the drivers worked for only a few months we find the facts that the drivers' brief periods of employment were in the course of petitioner's regular business and that petitioner had the right to discharge the drivers and the drivers had the right to quit most persuasive see united_states v silk supra accordingly this factor supports a finding that the drivers were employees of petitioner service integral to the business the drivers in this case did not have their own independent businesses rather they performed a function that was an essential part of petitioner's company's normal operations the success of petitioner's trucking business depended in part upon the work performed by the drivers therefore the drivers' services were an integral part of petitioner's business see breaux daigle inc v united_states supra financial success of processor of crab meat was dependent upon crab meat pickers therefore crab meat pickers' services were integral part of processor's business air terminal cab inc v united_states supra pincite taxicab drivers were performing personal services constituting integral part of taxpayer's business operations in re mcatee bankr pincite truck drivers services were integral part of taxpayer's trucking business this factor supports respondent's determination other factors other factors courts have considered in determining the status of workers are the relationship the parties believed they were creating see simpson v commissioner t c pincite and whether the taxpayer withheld taxes worker's compensation and unemployment insurance funds see 862_f2d_751 9th cir affg 89_tc_225 petitioner treated all of the drivers as independent contractors he issued the drivers forms instead of forms w-2 and he did not withhold or make contributions of employment_taxes most of the drivers on the other hand believed they were employees and reported their earnings from driving petitioner's trucks as wages none of the drivers who appeared as a witness testified that he reported his earnings on schedule c profit or loss from business sole_proprietorship thus it is clear that petitioner and the drivers were not in agreement about the relationship that they were creating this factor does not support a finding that the drivers were independent contractors moreover as we must decide this issue to resolve petitioner's obligation to comply with the employment_tax - - provisions consideration of the fact that petitioner did not comply with those provisions eg withhold taxes worker's compensation and unemployment insurance funds would provide no value to our determination cf id issue for determination was whether corporation's pension and profit-sharing_plans qualified under sec_401 i r c on the basis of the facts and circumstances of this case we hold that the drivers were employees of petitioner issue whether petitioner is eligible for sec_530 relief in the notice_of_determination concerning worker classification respondent determined that petitioner is not entitled to relief from this classification pursuant to sec_530 of the revenue act of petitioner assigned error in his petition to this determination and asserts that he is entitled to such relief congress enacted sec_530 to alleviate what it perceived as the overly zealous pursuit and assessment of taxes and penalties against employers who had in good_faith misclassified employees as independent contractors boles trucking inc v united_states f 3d pincite citing in re rasbury bankr n d ala sec_530 shields a taxpayer who has mistakenly not classified his workers as employees from employment_tax liability if the taxpayer had a reasonable basis for not treating the workers as employees and has filed all --- - required federal employment_tax returns on a basis consistent with this treatment petitioner never treated the drivers as employees and consistently issued them forms therefore the threshold requirement petitioner must satisfy to qualify for sec_530 relief is that he had a reasonable basis for treating the drivers as nonemployees sec_530 provides that reasonable reliance on any of three safe harbors shall be treated as a reasonable basis for not treating a worker as an employee see boles trucking inc v united_states supra paragraph provides for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer's treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which the individual was engaged petitioner provided no evidence that he had a reasonable reliance on any of these safe_harbor provisions respondent called as witnesses five of petitioner's former drivers all of whom were employed as truck drivers at other times for other -- - trucking companies although petitioner never questioned the witnesses about their worker status at those other companies petitioner testified that when he was a driver for other companies he was treated as an independent_contractor petitioner's experience by itself is not evidence of the long-standing recognized practice of a significant segment of the trucking industry see eg small_business job protection act of publaw_104_188 sec 110_stat_1755 amending sec_530 by adding new subsection e which provides that in no event shall the significant segment requirement be construed to require a reasonable showing of the practice of more than percent of the industry determined by not taking into account the taxpayer the three statutory safe_harbor methods are not the exclusive ways that a taxpayer may qualify for sec_530 relief a taxpayer may qualify by demonstrating that it had some other reasonable basis for treating its workers as independent contractors see h rept pincite 1978_3_cb_629 a taxpayer who can demonstrate a reasonable basis for the treatment of an individual in some other manner also is entitled to termination of employment_tax liabilities see also boles trucking inc v united_states supra pincite as evidence of a reasonable basis for treating the drivers as independent contractors petitioner proffered a letter dated - - date sent to him from the minnesota department of economic security mdes the letter states based on the information we have in our files at this time we will not be making any further effort to hold you individually liable for the unemployment tax debts of the above business dayline trucking if new information is made available that changes the situation you will be notified before any further action is taken this letter does not support petitioner's assertion that he is entitled to sec_530 relief petitioner could not have relied on this letter for his treatment of the drivers as it is dated years after the year at issue in the instant case furthermore the letter provides no indication of what information in the mdes files prompted the department to discontinue its efforts to hold petitioner liable for the unemployment debts of his company petitioner has not proved that he had a reasonable basis for treating his drivers as independent contractors accordingly we hold that petitioner is not entitled to sec_530 relief to reflect the foregoing decision will be entered sustaining respondent's notice_of_determination
